Judgment and order reversed on the law and a new trial granted, costs to abide the event. The evidence justified a verdict that the note sued upon was not tainted with usury. It also would have permitted the contrary finding, with a finding at the same time that the plaintiff had no knowledge of the tainted transaction. The charge of the trial justice conveyed to the jury the understanding that there could be a recovery by the plaintiff in the circumstances, even though the note were usurious in its inception. This was error. (Sabine v. Paine, 223 N. Y. 401.) Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.